United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Corpus Christi, TX, Employer
__________________________________________
Appearances:
Douglas Sughrue, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-09
Issued: May 13, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

On October 1, 2012 appellant, through his attorney, filed a timely appeal from a June 25,
2012 Office of Workers’ Compensation Programs’ (OWCP) merit decision which denied his
claim for an employment-related injury. The Board docketed the appeal as No. 13-09.
The Board has duly considered the matter and finds that the case is not in posture for
decision.
On January 26, 2010 appellant, then a 54-year-old building equipment mechanic, filed a
Form CA-2a alleging that he sustained a recurrence of a May 5, 2008 employment injury on
October 10, 2008. Under OWCP File No. xxxxxx613, OWCP had accepted appellant’s claim for
contusion of the right elbow and calcifying tendinitis of the right shoulder causally related to a
motor vehicle accident in the performance of duty on May 5, 2008. By letters dated March 29,
2010, OWCP converted appellant’s notice of recurrence to occupational disease claims for carpal
tunnel syndrome and an upper back condition. By decision dated April 29, 2010, OWCP denied
the newly created occupational disease claim finding that the evidence of record failed to

establish the medical component of fact of injury.1 By decision dated June 13, 2011, OWCP
denied modification of the April 29, 2010 decision on the basis that the medical evidence failed
to establish causal relationship between appellant’s condition and factors of his federal
employment. By decision dated June 25, 2012, OWCP denied modification of the June 13, 2011
decision on the grounds that the medical evidence submitted was not sufficient to establish
causal relationship.
Decisions of OWCP shall contain findings of fact and a statement of reasons.2 The Board
finds that the basis on which OWCP denied appellant’s claim is unclear and thus the Board is
unable to render an informed decision in this case. The record contains evidence of appellant’s
attempt to file a claim for a recurrence of a May 5, 2008 employment injury which was accepted
by OWCP under File No. xxxxxx613. However, OWCP continued to adjudicate the claim as
new occupational disease claims. Consequently, the case will be remanded for OWCP to
combine the current case record with File No. xxxxxx613 and properly adjudicate the issue of
whether appellant has established a recurrence of disability on October 10, 2008 causally related
to the May 5, 2008 employment injury.3 Following this and such other development as deemed
necessary, OWCP shall issue a de novo decision.

1

On May 25, 2010 appellant, through his attorney, requested an oral hearing before an OWCP hearing
representative. In an August 16, 2010 letter, appellant’s attorney requested withdrawal of the oral hearing scheduled
for August 18, 2010 at 12:00 p.m. By decision dated August 25, 2010, OWCP granted appellant’s request for
withdrawal of the hearing.
2

See 20 C.F.R. § 10.126.

3

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8
(February 2000). Under 2.400.8(c), cases should be doubled when correct adjudication of the issues depends on
frequent cross-reference between files, including: (1) a new injury case is reported for an employee who previously
filed an injury claim for a similar condition or the same part of the body. For instance, a claimant with an existing
case for a back strain submits a new claim for a herniated lumbar disc; (2) two or more separate injuries (not
recurrences) have occurred on the same date; and (3) adjudication or other processing will require frequent reference
to a case which does not involve a similar condition or the same part of the body. For instance, an employee with an
existing claim for carpal tunnel syndrome files a new claim for a mental condition which has overlapping periods of
disability.

2

IT IS HEREBY ORDERED THAT the June 25, 2012 Office of Workers’
Compensation Programs decision is set aside and the case remanded for further development
consistent with this order of the Board.
Issued: May 13, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

